Citation Nr: 1146214
Decision Date: 12/19/11	Archive Date: 01/30/12

DOCKET NO. 09-19 257	)      DATE DEC 19 2011

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:   Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

D. Johnson, Counsel

INTRODUCTION

The Veteran had active service from December 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a hearing held in August 2011. A transcript is of record. Following the hearing, the Veteran submitted additional evidence consisting of lay statements. He supplied a waiver of his right to have this evidence initially considered by the RO; hence, the Board accepts this evidence for inclusion in the record. See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for low back and right and left knee disabilities, asserting that he has had low back and knee problems since service. As so his low back, he submitted evidence showing treatment in May 1978, with a contemporaneous notation that he was denied a job due to this condition. As to his

-2-

right knee, he testified that he sustained a 'freak accident' involving his right knee during service. He stated that while taking a 'false step,' he felt his right knee pop. He did not go to sick call for this injury and said that after a few weeks in the field, it started feeling better. He further reports that within a year after discharge he began to experience an occasional flare-up where his knee would become stiff and require that he wear a brace and use over-the-counter medications. He also reports continued symptoms, albeit on an occasional basis.

The Veteran also seeks service connection for hearing loss and tinnitus. He has testified that his military occupational specialty exposed him to noise from working security around the perimeter of the airbase flight line and during bi-annual firing range exercises. He was unable to recall whether he was provided hearing protection. He reported that he first noticed his hearing acuity deteriorating after he left service and specifically not until his wife (whom he has known since he was in his 60's) began telling him things and he could not hear her. Two of the Veteran's siblings have submitted lay statements attesting to the fact that the Veteran demonstrated hearing difficulties immediately after service. The Veteran also reports that he first noticed tinnitus during military service, and that it continued after service, but he did not realize what it was until years later.

The Veteran has competently reported manifestations of low back, right knee, left knee, hearing loss and tinnitus since service (i.e. a continuity of symptomatology). His testimony also suggests a possible nexus between in-service noise exposure and his current hearing loss. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As indicated, there is a low threshold when determining whether a VA medical examination be provided or medical opinion obtained and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Thus, an examination is

-3-

necessary to determine if the Veteran's current complaint of low back, right knee, left knee, hearing loss and tinnitus conditions are related to service.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his claims that are not already of record. After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file. Any negative response should be in writing and associated with the claims file. Regardless of the Veteran's response, any VA records from November 2007 to the present should be added to the claims file.

2. Then, notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset of his low back, right knee, left knee, hearing loss and tinnitus symptoms. He should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed low back, right knee, left knee, hearing loss and tinnitus. All indicated tests and studies should be accomplished and the findings then reported in detail. The claims folder must be provided to the examiners for review of pertinent documents therein. The examination report should specifically state that such a review was conducted.

The examiners should advance an opinion as to whether it is at least as likely as not that any currently identified low back, right knee, left knee, hearing loss and tinnitus had

-4-

its onset during active service or is causally related to the Veteran's service, or was manifested within one year of discharge from service. A complete rationale must be provided for all opinions must be set forth in a legible report.

4. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-5-



